United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2498
                                   ___________

Sheldon Royce Lapour,                   *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Roger McKellips; Dan Limoges,           * District of South Dakota.
                                        *
             Appellees.                 *        [UNPUBLISHED]
                                   ___________

                          Submitted: January 5, 1999

                               Filed: January 20, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Sheldon Royce Lapour appeals the district court’s1 adverse grant of summary
judgment and the denial of his motion to amend his complaint in his diversity action.
Based upon our de novo review of the record and consideration of the parties’ briefs,
we conclude summary judgment for defendants was proper. See First Bank v. Hogge,
No. 97-3345, 1998 WL 770632, at *3 (8th Cir. Nov. 6, 1998) (standard of review).


      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
We also conclude the district court did not abuse its discretion in denying Mr. Lapour’s
motion to amend his complaint. See Williams v. Little Rock Mun. Water Works, 21
F.3d 218, 224 (8th Cir. 1994) (standard of review). Accordingly, we affirm the
judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-